EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Chun Ng (Reg.#:36878)  on 5/10/2022.

The application has been amended as follows: 
1. (Cancelled)
4. (Cancelled)
5. (Cancelled)
6. (Cancelled)
7. (Cancelled)
8. (Cancelled)
9. (amended) A power supply, comprising: 
a master PMIC and n slave PMICs, wherein n is an integer equal to or greater than one, each of the master PMIC and the slave PMIC including: 
at least one power rail, configured to generate an output voltage based on an input voltage; 
an enable pin, configured to receive a control signal; and -4- 38616.8585.US00\ 156764087.1Application No.: 17/037,388Docket No.: 038616-8585.US00 Response to Office Action dated February 28, 2022
a clock pin, wherein the enable pins of all of the PMICs are coupled together, and the clock pins of all of the PMICs are coupled together, and 
wherein the master PMIC further comprises: during a power on process when the input voltage reaches an under voltage threshold and a master enable voltage indicative of a voltage at the enable pin reaches a master rising voltage threshold, and configured to generate the clock pulses during a power off process when the master enable voltage falls to a master falling voltage threshold.

Allowable Subject Matter
Claims 9 and 11-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        May 16, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187